— Determination unanimously annulled, on the law, without costs, and petition granted. Memorandum: We annul the determination of respondents terminating public assistance for petitioner’s child. The consent order, embodied in Administrative Directive 83 ADM-10, provides that reasonable grounds showing that a parent has failed to cooperate "do * * * not include
"a. failure to have information, even if it is reasonable to expect [an applicant or recipient] to have such information; or
*958"b. suspicion or subjective belief that [an applicant or recipient] is withholding information or is attesting falsely”.
Here, the agency’s evidence in support of its claim of failure to cooperate amounts only to a showing that petitioner failed to have information she might be expected to have, and leads only to a suspicion or subjective belief that petitioner withheld information and that her story was false. Thus, respondents’ conclusion that petitioner failed to cooperate with the agency in identifying and locating the father of her child is not supported by substantial evidence. (Article 78 proceeding transferred by order of Supreme Court, Orleans County, Miles, J.) Present — Doerr, J. P., Boomer, Green, Balio and Schnepp, JJ.